CORRECTED ORDER
The Office of Attorney Ethics having filed a petition with the Court seeking the immediate temporary suspension from practice of STUART M. WHITEFIELD of METUCHEN, who was admitted to the bar of this State in 1979, and said STUART M. WHITEFIELD having been ordered to show cause why he should not be temporarily suspended from practice or otherwise disciplined, and good cause appearing;
It is ORDERED that STUART M. WHITEFIELD, is hereby temporarily suspended from the' practice of law pending the conclusion of ethics proceedings against him, effective immediately, and until the further Order of the Court; and it is further
ORDERED that STUART M. WHITEFIELD be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by STUART M. WHITEFIELD pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, pending the further Order of this Court; and it is further
ORDERED that STUART M. WHITEFIELD comply with Rule 1:20-20 dealing with suspended attorneys.